                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RITA SCHMIDT LODUCA,            :
DONNA FREEMAN, and              :    CIVIL ACTION
LYNN WESLEY, Individually       :
On behalf of all others         :
Similarly situated,             :    NO. 21-CV-0954
                                :
                Plaintiffs      :
                                :
     vs.                        :
                                :
WELLPET LLC, et. al.,           :
                                :
                Defendants      :

                              O R D E R


     AND NOW, this      7th         day of July, 2021, upon

consideration of the Motion of Defendant Berwind Corporation to

Dismiss Plaintiffs’ Complaint (Doc. No. 26) and Plaintiffs’

Response in Opposition thereto, it is hereby ORDERED that the

Motion is GRANTED and Plaintiffs’ Complaint is DISMISSED as to

Moving Defendant without prejudice and with leave to Plaintiffs

to file an Amended Complaint with regard to the Berwind

Corporation within twenty-one (21) days of the entry date of

this Order.

                                         BY THE COURT:



                                           s/ J. Curtis Joyner

                                         ___________________________
                                         J. CURTIS JOYNER,       J.

                                    10
